Citation Nr: 0901575	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hiatal hernia with reflux and gastritis.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral knee 
disabilities.

4.  Entitlement to a rating in excess of 50 percent for 
migraine headaches.

5.  Entitlement to a compensable evaluation for residuals of 
a nasal fracture for the period prior to July 13, 2006, and 
entitlement to a rating in excess of 10 percent for residuals 
of a nasal fracture for the period after July 13, 2006.

6.  Entitlement to a compensable evaluation for urinary tract 
infections.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from September 2003 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In August 2007, the 
veteran testified at a hearing before the undersigned.  In 
January 2008, the Board remanded the appeal for additional 
development.

The Board notes that the January 2008 remand listed as issues 
in appellate status both a claim for a rating in excess of 10 
percent for residuals of a nasal fracture and a claim for an 
effective date prior to July 13, 2006, for the grant of a 10 
percent rating for residuals of a nasal fracture.  Upon 
further a review of the record on appeal the Board finds that 
the earlier characterization of these issues was in error.

In this regard, the procedural history for the veteran's 
claim for a higher evaluation for residuals of her nasal 
fracture is as follows:  in July 2003, the veteran filed her 
claim for an increased rating for residuals of a nasal 
fracture; in a September 2003 rating decision, the RO denied 
a compensable rating for this disability and the claimant 
thereafter perfected an appeal to the September 2003 rating 
decision; in an October 2006 rating decision, the RO granted 
the residuals of the nasal fracture a 10 percent disability 
rating effective from July 13, 2006.  During the pendency of 
her appeal, the veteran filed writings with VA in which she 
asked that VA assign the date she filed her increased rating 
claim in July 2003 as the effective date for the 10 percent 
disability rating for her nasal fracture.  Accordingly, 
because the grant of the 10 percent rating for the residuals 
of a nasal fracture was not made effective from the date of 
her original claim and it is not the maximum benefit 
allowable by law or regulation, the Board finds that given 
the above history that the correct characterization of the 
earlier effective date and nasal fracture rating claims is as 
it appears on the first page of this decision.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

In addition to the issues cited on the cover page of this 
decision, the Board finds that statements by the September 
2003 VA examiner raise the claims of entitlement to service 
connection for sinusitis and rhinitis secondary to service-
connected residuals of a nasal fracture.  The Board also 
finds that the veteran's representative, in its August 2008 
brief, raised a claim of entitlement to service connection 
for schizophrenia.  Because these issues have not been 
developed for appellate review, they are referred back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.



2.  In a January 1995 rating decision, the RO denied 
entitlement to service connection for a stomach disorder 
diagnosed as a small hiatal hernia with reflux and gastritis 
and, in a March 2000 rating decision, the RO denied 
entitlement to service connection for PTSD.  Notices of these 
decisions were mailed to the veteran's last address of record 
and these decisions became final when not thereafter 
appealed.

3.  The evidence received since the January 1995 and March 
2000 rating decisions do not relate to an unestablished fact 
necessary to substantiate the claims of entitlement to 
service connection for a hiatal hernia with reflux and 
gastritis or PTSD.

4.  The preponderance of the evidence is against finding that 
the veteran was diagnosed as having a chronic disability in 
either knee during service; that any current knee disorder is 
related to service; or that arthritis of either knee manifest 
to a compensable degree within a year following the veteran's 
separation from active duty.

5.  During the pendency of the appeal, the veteran's migraine 
headaches have been manifest by severe economic 
inadaptability but no objective evidence of exceptional or 
unusual factors which would render application of the 
schedule impractical.

6.  At no time prior to July 13, 2006, did the residuals of 
the nasal fracture include 50-percent obstruction of the 
nasal passage on both sides or complete obstruction of one 
side of a nasal passage.

7.  Since July 13, 2006, the residuals of a nasal fracture 
have been manifest by 50-percent obstruction of the nasal 
passage on both sides or complete obstruction of one side of 
a nasal passage but no objective evidence of exceptional or 
unusual factors which would render application of the 
schedule impractical.


8.  During the pendency of the appeal, the veteran's urinary 
tract infections have not been manifest by renal dysfunction; 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management; 
obstructive voiding; the need to wear absorbent materials 
which must be changed less than two times per day; or daytime 
voiding interval between two and three hours or awakening to 
void two times per night.  

9.  The veteran has five service-connected disabilities with 
a total combined disability rating of 60 percent and does not 
meet schedular thresholds for a TDIU.

10.  The veteran has two years of college education and work 
experience as an office clerk.

11.  The veteran is not precluded from securing and following 
some form of substantially gainful employment consistent with 
her education and work experience as a result of her service-
connected disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been obtained 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a hiatal hernia with 
reflux and gastritis.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  New and material evidence has not been obtained 
sufficient to reopen the previously denied claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5108, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2008).



3.  Bilateral knee disabilities were not incurred or 
aggravated during military service and arthritis of the knees 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

4.  At no time during the pendency of the appeal does the 
veteran meet the criteria for a rating higher than 50 percent 
for migraine headaches.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code 8100 (2008).

5.  At no time prior to July 13, 2006, did the veteran meet 
the criteria for a compensable rating for residuals of a 
nasal fracture and at no time since July 13, 2006, does the 
veteran meet the criteria for a rating higher than 10 percent 
for residuals of a nasal fracture.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6502 (2008).

6.  At no time during the pendency of the appeal does the 
veteran meet the criteria for a compensable rating for 
urinary tract infections.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.115a, 4.115b Diagnostic Code 7504 (2008).

7.  The veteran does not meet the criteria for a TDIU.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In applications to reopen, the United States Court of Appeals 
for Veterans Claims (Court) in Kent v. Nicholson, 
20 Vet. App. 1 (2006), also held that the VCAA requires that 
the RO look at the specific bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
specific element or elements required to establish service 
connection that were found insufficient in the previous 
denial. 

In increased rating claims, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), held that VA's duty to assist 
also includes: (1) notification that the claimant must 
provide (or ask the Secretary to obtain), medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) at least general 
notice of any specific measurement or testing requirements 
needed for an increased rating if the Diagnostic Code 
contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

As to all the issues on appeal, the Board finds that there is 
no issue as to providing an appropriate application form or 
completeness of the applications.  

As to the applications to reopen, the Board finds that the 
veteran was not provided adequate VCAA notice in compliance 
with 38 U.S.C.A. § 5103(a) and Kent.  Nonetheless, the Board 
finds that such procedural defect does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the April 
2005, May 2005, and June 2006 notice letters; June 2005 
rating decision; March 2006 statement of the case; and 
November 2006, May 2007, and April 2008 supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  
Moreover, the Board finds that through her numerous writings 
to VA as well as through her August 2007 personal hearing 
testimony the veteran demonstrated actual knowledge of the 
laws and regulations governing her claims to reopen including 
notice of the reason for the prior final denial of her claims 
in the January 1995 and March 2000 rating decisions.  Id.  
This conclusion is further supported by the fact that a June 
2005 VA Form 119, Report of Contact, memorializes the fact 
that the RO notified the claimant of what was needed to 
substantiate her claims.

As to the service connection claim, written notice provided 
in April 2005 and May 2005, prior to the June 2005 rating 
decision, fulfills the provisions of 38 U.S.C.A. § 5103(a).  
While the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating and 
effective date for these claims as per the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds this error harmless because her claims are being denied 
and the issue of disability ratings and effective dates is 
therefore rendered moot.  Sanders.  This conclusion is 
further supported by the fact that a June 2005 VA Form 119 
memorializes the fact that the RO notified the claimant of 
what was needed to substantiate her claim.

As to the rating claims, the Board finds that the veteran was 
not provided adequate VCAA notice in compliance with 38 
U.S.C.A. § 5103(a) and Vazquez-Flores.  Nonetheless, the 
Board finds that such procedural defect does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the July 
2003, October 2004, January 2005, September 2006, and 
February 2007 notice letters; September 2003, June 2005, and 
October 2006 rating decisions; April 2004, March 2006, and 
May 2007 statements of the case; and November 2006, May 2007, 
and April 2008 supplemental statements of the case.  See 
Sanders.  Moreover, the Board finds that through her numerous 
writings to VA, her statements to her VA examiners, and 
through her August 2007 personal hearing testimony the 
veteran demonstrated actual knowledge of the laws and 
regulations governing her increased rating claims including 
the effect the worsening of her disabilities has on her 
employment and daily life, the criteria used to rate the 
severity of her disabilities, the Diagnostic Codes used to 
rate her disabilities, and the kinds of evidence required to 
support her claims.  Id; Vazquez-Flores.  This conclusion is 
further supported by the fact that a June 2005 VA Form 119 
memorializes the fact that the RO notified the claimant of 
what was needed to substantiate her claims.

As to the TDIU claim, written notice provided in October 2004 
and January 2005 letters, prior to the June 2005 rating 
decision, along with the written notice provided in February 
2007 fulfills the provisions of 38 U.S.C.A. § 5103(a).  See 
Dingess.  Additionally, the Board finds that the 
readjudication of the claim in the April 2008 supplemental 
statement of the case following the issuance of the February 
2007 notice letter cures any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication of the claim.  See Mayfield.

As to all the issues on appeal, the Board finds that VA has 
also secured all available pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA obtained and associated with the claims files the 
veteran's service treatment records, service personnel 
records, and all identified and available post-service 
treatment records.  In this regard, while some records found 
in the claims files indicate that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits, 
in February 2001 the SSA notified VA that it did not have any 
records of the veteran.  In addition, as to the service 
connection and rating claims, the veteran was afforded VA 
examinations which are adequate for VA purposes.  The 
claimant was also afforded an opportunity to testify at a 
hearing before the undersigned in August 2007.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As such, the Board 
now turns to the merits of the veteran's claims.

The Claims to Reopen

The veteran contends that her hiatal hernia with reflux and 
gastritis were caused by her military service and that she 
has PTSD due to a sexual assault that happened while in 
military service.  It is requested that the veteran be 
afforded the benefit of the doubt in adjudicating these 
claims as is extended to all veterans.

In a rating decision dated in January 1995, the RO denied 
entitlement to service connection for a stomach disorder 
diagnosed as a small hiatal hernia with reflux and gastritis 
because the record did not show the incurrence of the above 
disorders while in military service.  Similarly, in a rating 
decision dated in March 2000, the RO denied entitlement to 
service connection for PTSD because there was no objective 
evidence in the record to support her claim of having been 
sexually assaulted while in military service.  After the 
claimant was notified of these adverse determinations and of 
her procedural and appellate rights, she did not appeal 
either decision and the decisions became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a). 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the matter on any basis, in this case, since 
the January 1995 decision that denied service connection for 
a stomach disorder diagnosed as a small hiatal hernia with 
reflux and gastritis and the March 2000 decision that denied 
service connection for PTSD due to a sexual assault.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The Stomach Disorder

The evidence of record at the time of that January 1995 
rating decision that denied service connection for a stomach 
disorder diagnosed as a small hiatal hernia with reflux and 
gastritis consisted of service treatment records, the 
veteran's statements to the RO, and post-service VA and 
private treatment records.  The service treatment records 
showed the veteran's complaints and treatment for stomach, 
flank, abdominal, and/or lower abdominal pain starting in 
July 1976 diagnosed as nervous tension, gastritis, irritable 
bowel syndrome, urinary tract infection, gastro-viral 
syndrome, and/or pregnancy.  See service treatment records 
dated in July 1976, August 1976, December 1977, February 
1978, March 1978, March 1979, April 1979, December 1979, and 
March 1982; also see examinations dated in July 1980 and 
August 1982.  The relevant post-service medical records 
consisted of a May 1984 VA examination report in which the 
veteran complained of occasional abdominal pain, a June 1994 
VA hospitalization record showing that she was diagnosed as 
having esophagus reflux, and a September 1994 VA hypertension 
examination report including a diagnosis of a small hiatal 
hernia with reflux and mild gastritis. 

Evidence received since the final January 1995 rating 
decision consists of the veteran's written statements to the 
RO and her personal hearing testimony as well as service 
treatment records and post-service VA, VetCenter, and private 
treatment records.  As to the service treatment records and 
some of the post-service treatment records, because these 
records were found in the claims files at the time of her 
prior final rating decision they are neither new nor material 
evidence as defined by 38 C.F.R. § 3.156.  As to the 
VetCenter records, because these records do not show the 
veteran's complaints, diagnosis, or treatment for 
gastrointestinal problems they are not material evidence as 
defined by 38 C.F.R. § 3.156.  As to the written statements 
to the RO and the personal hearing testimony, these consist 
of the appellant and her representative's assertion that her 
hiatal hernia with reflux and gastritis were caused by her 
military service.  This lay evidence was available when the 
RO earlier decided the claim.  Then, as now, lay persons not 
trained in the field of medicine, to include the claimant and 
her representative, are not competent to offer opinions 
regarding such medical questions as a nexus between current 
disorders and military service.  Therefore, the newly 
received evidence tends to prove nothing that was not 
previously shown.  That the claimant continues to claim to 
have a hiatal hernia with reflux and gastritis due to her 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to the VA and private treatment records that are not 
duplicates of records that were on file at the time of the 
last final rating decision, these records show the veteran's 
occasional complaints and/or treatment for gastrointestinal 
problems which could be caused by her hiatal hernia with 
reflux and gastritis.  The newly submitted medical evidence 
does not include any suggestion that a hiatal hernia with 
reflux or gastritis was incurred while in military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  Therefore, the newly received evidence proves 
nothing that was not previously shown.  The fact that the 
claimant continues to receive treatment for gastrointestinal 
problems is not new evidence within the context of 38 C.F.R. 
§ 3.156.  

Without new and material evidence, the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

PTSD

The evidence of record at the time of the March 2000 decision 
that denied service connection for PTSD due to a sexual 
assault consisted of the veteran's written statements to the 
RO, service personnel records, records from the United States 
Army Crime Records Center dated in February 1997, service 
treatment records, and post-service VA and private treatment 
records including March 1998 and April 1999 VA PTSD 
examinations.  As to the February 1997 statements obtained 
from the United States Army Crime Records Center (i.e., 15 
years after her separation from active duty) and the written 
statements to the RO, in these records the veteran alleged 
that she was sexually assaulted while in the military 
service.  Specifically, she reported that she was sexually 
assaulted by a Staff Sergeant in August or September 1982 at 
the Central Issue Facility while attached to the 72nd Signal 
Battalion in Karlsruhe, Germany.  She also reported that 
sometime in 1983 she learned that the same Staff Sergeant, 
who was an acquaintance of her ex-husband, had later been 
arrested and convicted of sexually assaulting a German women.

The service personnel records show, among other things, that 
the veteran was assigned to the 72nd Signal Battalion in 
Germany from October 1980 to September 1982.  The records, 
however, are negative for any evidence of a sexual assault. 
Service treatment records document the veteran's treatment 
following assaults (not sexual assaults) by her husband in 
June 1979 and January 1981.  Service treatment records also 
show her treatment for problems that may have been caused by 
the alleged sexual assault such as a weight problem starting 
in November 1977, being seen at the mental health clinic 
secondary to fainting on several occasions, and being treated 
for a head injury allegedly caused by a fall in September 
1978.  The service treatment records, including the August 
1982 separation examination, however, are negative for a 
diagnosis of a psychiatric disorder considered in current 
medical terminology to be PTSD or any evidence of a sexual 
assault.

Post-service, the medical records show the veteran being 
diagnosed as having PTSD for the first time at an April 1999 
VA PTSD examination.  While the veteran had an earlier March 
1998 VA PTSD examination, that examiner reported that he 
could not confirm a diagnosis of PTSD or schizophrenia 
without first reviewing the claimant's records.  Thereafter, 
an August 1999 letter from the VetCenter reported that the 
veteran was receiving counseling secondary to a sexual 
assault that took place while in military service.  

Evidence received since the final March 2005 rating decision 
consists of the veteran's written statements to the RO and 
her personal hearing testimony as well as service treatment 
records and post-service VA, VetCenter, and private treatment 
records.  As to the service treatment records and some of the 
post-service treatment records, these records were found in 
the claims files at the time of the prior final rating 
decision and, therefore, they are neither new nor material 
evidence as defined by 38 C.F.R. § 3.156.  As to the written 
statements to the RO and the personal hearing testimony as 
well as the statements found in the medical records regarding 
the in-service stressor, these consist of the appellant's 
statements regarding the details of the sexual assault which 
she claimed occurred while she was stationed in Germany 
and/or her belief that this assault caused her current PTSD.  
The Board finds that this stressor information is essentially 
the same information the veteran provided to the RO when her 
claim was previously decided and provides no additional 
details that VA could use to help verify the in-service 
occurrence of the stressor.  See Suozzi v. Brown, 
10 Vet. App. 307 (1997).  As such, the newly received 
evidence tends to prove nothing that was not previously 
shown.  That the claimant continues to claim to have PTSD 
that was caused by a sexual assault that took place during 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

As to the VA, VetCenter, and private treatment records, these 
records show the veteran's continued complaints and/or 
treatment for various psychiatric disorders including PTSD.  
This newly submitted medical evidence proves nothing that was 
not previously shown.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).  The fact that the claimant 
continues to receive treatment for a psychiatric disorder is 
not new evidence within the context of 38 C.F.R. § 3.156.  

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni.

The Service Connection Claim

The veteran contends that her bilateral knee disabilities 
were caused by strenuous military service.  Although she does 
not recall a specific in-service injury to her knees, she 
avers that she was treated for joint pain during service and 
that she is currently treated for increasing knee pain.  It 
is requested that the veteran be afforded the benefit of the 
doubt in adjudicating this claim for service connection.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).

Initially, the Board notes that service treatment records 
show the veteran's complaints of right knee problems in 
August 1976.  The diagnosis was possible strain.  The August 
1982 separation examination thereafter noted the veteran's 
complaints of occasional bilateral knee pain in the last 
year; however, service treatment records, including the 
August 1982 separation examination, are negative for the 
veteran being diagnosed as having a chronic disease process 
in either knee.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Post-service treatment records show that the veteran first 
sought treatment for knee pain in 2003 and was first 
diagnosed as having psoriatic arthritis and/or degenerative 
joint disease in 2004.  The Board finds that the length of 
time between the veteran's separation from active duty in 
1982 and first being seen over 20 years later for knee pain 
in 2003, persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  This 
conclusion is further supported by the fact that January 2003 
VA treatment records that reflect the first record of the 
veteran's complaints of left knee pain did so after she had a 
recent fall and injured her knee and a March 2003 VA 
treatment record noted that the claimant had only a two month 
history of knee pain.  This is inconsistent with the current 
assertion that knee pain was continuous from service.

In reaching the above conclusion regarding continuity of 
symptomatology, the Board acknowledges that the veteran is 
competent to give evidence about what she experienced in and 
since service; for example, she is competent to report that 
she had bilateral knee pain.  See Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006).  The veteran's assertion of 
having bilateral knee pain since service, however, is 
contrary to what is found in the in-service and post-service 
medical record, including the August 1982 separation 
examination which was negative for a diagnosis of either a 
right or left knee disorder.  In these circumstances, the 
Board gives more credence to the independent medical evidence 
of record, which is negative for complaints, diagnoses, or 
treatment for knee disabilities for over 20 years after 
service, than the veteran's claims.  

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or link 
between the post-service bilateral knee disabilities and an 
established injury, disease, or event of service origin.  See 
Rabideau.  In fact, the July 2006 VA examiner, after a review 
of the record on appeal and an examination of the claimant, 
opined that there was no such relationship.  Specifically, 
that examiner opined that while the veteran had knee problems 
these problems were caused by her psoriatic arthritis and 
obesity.  While the veteran has claimed otherwise, the Board 
gives more evidentiary weight to the medical opinion because 
the veteran, as a lay person, is not competent to provide a 
medical nexus opinion.  Evans.

Lastly, the Board finds that the presumptions found at 
38 C.F.R. Sections 3.307 and 3.309 do not help the veteran in 
establishing her claim because the record does not show the 
veteran being diagnosed as having arthritis in either knee in 
the first post-service year.  In fact, while the post-service 
record includes a diagnosis of arthritis in 2004, that 
diagnosis is never supported by x-ray findings.  See knee x-
rays dated in March 1997, January 2003, and June 2005.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim for service connection for 
bilateral knee disabilities.  See 38 C.F.R. § 3.303.  In 
reaching the above conclusions, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
Because the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Rating Claims

The veteran contends that her migraine headaches, residuals 
of a nasal fracture, and urinary tract infections are more 
severe than rated.  She avers that her headaches cause her to 
be in bed twenty-five to thirty days out of each month, that 
she has 80 percent nasal obstruction on one side and 
experiences swelling in her nose.  The veteran asserts that 
her urinary tract infections have subsided, but that she 
should be assigned a higher rating for the burning, urgency 
and full feeling she previously experienced.  Again, the 
veteran requests that she be afforded the benefit of the 
doubt in adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Migraine Headaches

Most recently, an August 2002 decision rated the veteran's 
migraine headaches as 50 percent disabling under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  Diagnostic Code 8100 
provides a maximum 50 percent rating for migraine headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  In 
reviewing the various diagnostic codes in conjunction with 
the evidence of record, the Board finds that there is no 
other rating criteria for which rating by analogy would be 
appropriate or beneficial to this veteran.

Because the veteran has already received the maximum 
schedular rating available for her service-connected migraine 
headaches and the Board finds that her disability is not 
better rated by analogy to another disease process, her claim 
for an increased rating for migraine headaches must be denied 
on a schedular basis.  38 C.F.R. § 4.20 (2008); Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992).  This is true 
throughout the period of time during which her claim has been 
pending as the 50 percent rating is in effect for all periods 
in question.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that she is totally unemployable 
because of her service-connected migraines, she has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for 
migraines and her treatment records are void of any finding 
of exceptional limitation due to migraines beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by migraine headaches has an 
adverse impact on employability; however, loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. Section 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the maximum schedular evaluation assigned adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating must be denied.

Nasal Fracture

Historically, a September 2003 rating decision confirmed and 
continued a non-compensable rating for residuals of a nasal 
fracture under 38 C.F.R. § 4.97, Diagnostic Code 6502.  
Thereafter, an October 2006 rating decision granted the 
residuals of the nasal fracture a 10 percent disability 
rating effective from July 13, 2006, also under Diagnostic 
Code 6502.  Diagnostic Code 6502 provides a maximum 10 
percent rating for deviation of the nasal septum with 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.

The Board notes that, while the pre-July 13, 2006, VA and/or 
private treatment records showed the veteran's periodic 
complaints and/or treatment for difficult breathing through 
her nose, none of these records documented deviation of the 
nasal septum with 50-percent obstruction of the nasal passage 
on both sides or complete obstruction or one side.  The Board 
notes that records generated prior to the current appeal 
include an April 1984 private treatment record that reported 
that the veteran's septum was 70 to 80 percent obstructed on 
the left; however, the record also shows the veteran 
underwent corrective surgery in July 1995 and that at no time 
during the pendency of the current appeal (which was brought 
about by an increased rating claim filed in July 2003) did a 
similar obstruction reoccur.  For example, a September 2000 
VA examiner noted that the septum was straight but the 
turbinates were moderately to severely hyperemic with a 
bilateral obstruction from the enlarged turbinates.  It was 
opined that, while her septal surgery was successful in 
straightening the deviation, it had not relieved her of the 
severe allergic congestion.  Also, when seen at the VA ears, 
nose, and throat (ENT) clinic in February 2002, a nasal 
cavity examination showed some posterior nasal septal 
deviation to the left with edematous throughout but with a 
good airway after medication and no evidence of polyps or 
masses.

At an August 2002 VA examination, the veteran's nasal septum 
was found to be very straight and there were no abnormalities 
of the nose or sinus.  While it was also noted that the 
turbinates were moderately hyperemic with watery discharge 
and the sinuses had mild decreased transillumination, these 
problems were opined to be caused by her rhinitis and 
sinusitis.  At the subsequent September 2003 VA examination, 
the veteran's septum was mildly deviated and thickened and 
the turbinates were atrophic with some crusting.  Thereafter, 
it was opined that there was slightly decreased 
transillumination of the maxillary sinuses bilaterally.  The 
diagnoses were severe chronic atrophic rhinitis with 
bilateral crusting and obstruction, a mildly deviated septum, 
and sinusitis.

When examined at the VA ENT clinic in July 2004, it was 
opined that the veteran's septum was straight and she had 
excellent airways bilaterally.  Likewise, when seen at the 
ENT clinic in December 2004, it was opined that the septum 
was midline and there was no evidence of obstruction.  
Nonetheless, when seen at the ENT clinic in August 2005 
complaining of left nasal pain, while her septum was 
relatively midline, she had a septal spur.  The diagnosis was 
left nasal folliculitis.

Despite the adverse symptomatology noted above, the Board 
finds that the fact remains that prior to July 13, 2006, the 
record was negative for any objective evidence of deviation 
of the nasal septum with 50-percent obstruction of the nasal 
passage on both sides or complete obstruction of the nasal 
passage one side so as to allow for a higher rating under 
Diagnostic Code 6502.  Therefore, the claim for a compensable 
rating for residuals of the nasal fracture prior to July 13, 
2006, must be denied.  In reaching the above conclusion, the 
Board has not overlooked the veteran's assertions regarding 
having difficulty breathing through her nose due to her nasal 
fracture.  Moreover, the Board recognizes that the veteran is 
competent to report on what she sees and feels, including 
that fact that she has difficulty breathing through her nose.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
The Board must find, however, that evaluating the severity of 
the veteran's service-connected disability under Diagnostic 
Code 6502 requires medical expertise and the veteran has not 
demonstrated any such expertise.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Therefore, the Board finds that her 
contentions are not competent evidence as to the current 
severity of her disability and a compensable rating prior to 
July 13, 2006, is denied.

As to the time period since July 13, 2006, the veteran has 
received the maximum disability rating possible for the 
residuals of the nasal fracture under Diagnostic Code 6502.  
In reviewing the various diagnostic codes in conjunction with 
the evidence of record, the Board finds that there is no 
other rating criteria for which rating by analogy would be 
appropriate or beneficial to this veteran.  Because the 
veteran has already received the maximum schedular rating 
available for her service-connected residuals of the nasal 
fracture and the Board finds that her disability is not 
better rated by analogy to another disease process, her claim 
for an increased rating must be denied on a schedular basis.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that the residuals of her nasal fracture 
have markedly interfered with her employment status beyond 
that interference contemplated by the assigned evaluations.  
As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairments 
experienced by the veteran and higher ratings are denied.

Urinary Tract Infections

Most recently, a June 2005 rating decision confirmed and 
continued a noncompensable rating for the veteran's service-
connected urinary tract infections under 38 C.F.R. § 4.115b, 
Diagnostic Code 7599-7504.  Diagnostic Code 7504 provides 
that chronic pyelonephritis is rated as renal dysfunction or 
urinary tract infection, whichever is predominant.  As to 
renal dysfunction, 38 C.F.R. § 4.115a provides that renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 warrants a 30 percent rating.  Renal 
dysfunction with constant albuminuria with some edema or 
definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
warrants a 60 percent rating.  Renal dysfunction with 
persistent edema and albuminuria with BUN 40 to 80mg%; 
creatinine 4 to 8mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion warrants an 80 percent rating.  
And, renal dysfunction requiring regular dialysis; precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; BUN more than 80mg%; 
creatinine more than 8mg%; or markedly decreased function of 
kidney or other organ systems, especially cardiovascular 
warrants a 100 percent rating. 

Initially, the Board notes that the veteran has never claimed 
and the record does not show that her service-connected 
urinary tract infections were ever manifest by any of the 
adverse symptomatology required for a compensable rating if 
rated by analogy to renal dysfunction.  This is true 
throughout the period of time during which her claim has been 
pending.  Therefore, further discussion of this rating 
criteria is not warranted.

As to urinary tract infections, 38 C.F.R. § 4.115a provides 
that urinary tract infections requiring long-term drug 
therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management warrants a 10 
percent rating.  Urinary tract infection where the evidence 
shows recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating.

With the above criteria in mind, the Board notes that the 
record on appeal is negative for any evidence that the 
veteran's urinary tract infections required long-term drug 
therapy, one to two hospitalizations per year, or required 
intermittent intensive management at any point in time.  See 
VA treatment records dated from January 2005 to August 2007; 
VA examinations dated in October 2004 and August 2006.  In 
fact, the record shows the veteran's complaints and/or 
treatment for possible urinary tract infections on two 
occasions during the pendency of the appeal and the claimant 
did not even follow up for treatment on at least one of these 
occasions.  See VA treatment records dated in June 2006 and 
November 2006.  

At an October 2004 hypertension VA examination, the veteran 
reported that she treated her urinary tract infections by 
drinking cranberry juice and she was treated on three 
occasions in the last several months because of urinary tract 
infections.  The VA examiner opined that despite the 
veteran's claim to the contrary the VA treatment records 
showed that she had not been treated for urinary tract 
infections in the last several months and diagnosed inactive 
urinary tract infections.  Likewise, at the August 2006 VA 
hypertension VA examination, the examiner reported that the 
veteran had two complaints of possible urinary tract 
infections in the last several years and only followed up 
with treatment for the urinary tract infections on one of 
those occasions.  Thereafter, it was opined that the 
veteran's complaints of urinary tract infections were not 
supported by the record.  And, consistent with the veteran's 
testimony, there is no evidence of ongoing chronic urinary 
tract infections. 

Accordingly, the Board finds that the veteran does not meet 
the criteria for a compensable rating for urinary tract 
infections.  This is true throughout the period of time 
during which her claim has been pending.  Given the veteran's 
claims to her August 2006 VA hypertension examiner of having 
to urinate 8 to 9 times a night and an equal number of times 
during the day as well as her claim of having a problem with 
stress incontinence, the Board will next look to see if one 
of the other criteria used to rate voiding disorders under 
38 C.F.R. § 4.115a is more appropriate.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

38 C.F.R. § 4.115a provides that continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than two times per day 
warrants a 20 percent rating, requiring the wearing of 
absorbent materials which must be changed two to four times 
per day warrants a 40 percent rating, and requiring the use 
of an appliance or wearing of absorbent materials which must 
be changed more than four times per day warrants a 60 percent 
rating.  Urinary frequency with a daytime voiding interval 
between two and three hours, or; awakening to void two times 
per night, warrants a 10 percent rating, with a daytime 
voiding interval between one and two hours, or; awakening to 
void three to four times per night, warrants a 20 percent 
rating, and with daytime voiding interval less than one hour, 
or; awakening to void five or more times per night, warrants 
a 40 percent rating.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.

The Board notes that the veteran has never claimed and the 
record does not show that her urinary tract infections ever 
manifest in any of the adverse symptomatology required for a 
compensable rating if rated by analogy to obstructive voiding 
symptomatology.  This is true throughout the period of time 
during which her claim has been pending.  Therefore, further 
discussion of this rating criteria is not warranted.

As to continual urine leakage and urinary frequency, as noted 
above, the veteran told her August 2006 VA hypertension 
examiner that she had problems with stress incontinence for 
which she used tissue paper as an absorbent material because 
pads were to expensive.  She also told her examiner that she 
has to urinate 8 to 9 times a night and 8 to 9 times during 
the day.  The Board recognizes that the veteran is competent 
to report on what she sees and feels; however, the veteran 
did not tell the August 2006 VA examiner how often she had to 
change the tissue paper despite being asked to do so by the 
examiner.  Moreover, her voluminous treatment records, which 
also include an earlier October 2004 VA examination, neither 
document a problem with continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence nor documents a need to use absorbent materials 
that must be changed at least one time a day.  Similarly, as 
to urinary frequency, the Board notes that the veteran's 
voluminous treatment records, including the October 2004 VA 
examination, are negative for complaints and/or treatment for 
objective evidence that the veteran's urinary tract 
infections cause daytime voiding interval of at least between 
two and three hours or awakening to void two times per night.

The Board gives more credence to the objective evidence of 
record as found in the treatment records and the VA 
examination reports regarding the veteran's not having a 
chronic problem with continual urine leakage and/or urinary 
frequency than her statements to the VA examiner that are not 
complete or supported in any way.  It also important to point 
out that the August 2006 VA hypertension examiner opined that 
the veteran's reported symptoms of urinary frequency and 
urgency could be related to her nonservice-connected 
medications and diabetes mellitus.  As such, the Board finds 
that the record does not include objective medical evidence 
of the veteran's service-connected urinary tract infections 
requiring the wearing of absorbent materials which must be 
changed less than two times per day and/or causing daytime 
voiding interval between two and three hours or awakening to 
void two times per night.  Accordingly, the Board finds that 
the veteran does not meet the criteria for a compensable 
rating for urinary tract infections at any time during which 
her claim has been pending.  Therefore, her request for a 
compensable rating must be denied.  Because there is no 
evidence of exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization due to urinary tract infections that would 
render impractical the application of the regular schedular 
standards, the Board also finds that a higher rating is not 
warranted on an extra-schedular basis.

TDIU

The veteran contends that she is unable to obtain or maintain 
employment due to the pain caused by her migraine headaches, 
being unable to sleep because of a breathing problem caused 
by her nasal fracture and having to go to the bathroom 
because of her urinary tract infections.  She also asserts 
that she cannot work because of all the medications required 
for her service-connected disabilities as they make her too 
tired to work. 

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

The veteran's service-connected disabilities are migraine 
headaches rated as 50 percent disabling, residuals of a nasal 
fracture rated as 10 percent disabling, urinary tract 
infections rated as noncompensable, hypertension rated as 10 
percent disabling, and residuals of a fractured 11th rib 
rated as noncompensable.  The veteran has a total combined 
disability rating of 60 percent.  For the reasons explained 
above, the veteran is not entitled to increased ratings for 
her service connected residuals of a nasal fracture, migraine 
headaches, or urinary tract infections.  Moreover, the 
veteran has not disputed the rating assigned her service-
connected hypertension and rib fractures.  As such, the 
veteran does not meet the percentage threshold requirements 
provided in 38 C.F.R. § 4.16(a) for consideration of 
entitlement to a TDIU.  She may, however, be entitled to a 
TDIU based on extra-schedular considerations under 38 C.F.R. 
§ 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a TDIU but 
who is deemed by the Director of Compensation and Pension 
Services to be unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities to be rated totally disabled.  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on her employability must be considered and 
the claim submitted to the Director for determination.  The 
RO in the June 2005 rating decision specifically found that 
the veteran did not meet the criteria for submission of the 
claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a TDIU.  
For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places her in a different position than other veterans with 
the same disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability.  Additionally, it is noted 
that a high rating in and of it self is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran submitted an application for a TDIU in August 
2004 reflecting that she has two years of college.  She also 
reported at this time that she attended college from January 
1984 to May 1988 and received training in Business Technology 
and Childcare Technology.  The veteran also reported that she 
last worked in 1988 as an office clerk.  Her service 
personnel records show that she had training in stock 
control.  

During the pendency of the appeal, the veteran has reported 
that she remains unemployed.  In writing to VA as well as in 
medical records, the veteran reported that she is in bed as 
much as 25 out of every 30 days because of her migraine 
headaches.  In this regard, the October 2005 VA neurological 
examiner reported that the records shows that she has at 
least 2 migraine headaches a month lasting 5 to 6 days each 
month for which she goes to VA to obtain narcotics.  The 
Board also recognizes that the veteran claims that her nasal 
fracture makes it impossible for her to carryout most 
activities because she cannot breath and/or because she is 
too tired due to lack of sleep and that she claims that she 
cannot sleep because of how frequently she must get up every 
night to use the bathroom and is, therefore, too tired to 
work.  Likewise, the veteran has claimed that her service-
connected rib fractures and hypertension interfere with her 
employment.

The Board notes that the veteran reported that she was told 
that she would not qualify for VA vocational rehabilitation 
because her disabilities made her unable to work.  The 
veteran's vocational rehabilitation files include June and 
July 2000 evaluations, neither of which report that her 
service-connected disabilities, acting alone, prevented her 
from obtaining and maintaining employment.  Interestingly, 
the reports note, among other things, that two out of the 
three disabilities that most limit her ability to work are 
her nonservice-connection diabetes mellitus and arthritis.  
The third disability was her service-connected migraine 
headaches.  While some of the records found in the claims 
files indicate that that veteran receives Social Security 
Administration (SSA) disability compensation, the SSA 
notified VA that it did not have any records of the veteran's 
in connection with a disability award.

As to her migraine headaches, after a review of the record on 
appeal and an examination of the veteran, the July 2006 VA 
examiner opined as follows:

As to unemployability, this depends much 
on the motivation of the 'migraineur' to 
work.  I have patients with more severe 
headache disorders who continue to work.  
Based on her presentation today of a 
level 8 headache with photophobia, I 
believe she could work the day if she was 
so inclined.  However, were she not 
inclined she wouldn't and hence couldn't 
hold a job as she's in this state most of 
the time by today's history.

As to her urinary tract infections, hypertension, and 
residuals of her rib fractures, after a review of the record 
on appeal and an examination of the veteran, the August 2006 
VA hypertension examiner opined that these disabilities do 
not affect her employability.  The July and August 2006 
opinions are not contradicted by any other medical opinion of 
record.

Given the evidence as outline above, the Board finds that the 
veteran is not precluded from securing and following some 
form of substantially gainful employment consistent with her 
education and work experience as a result of her service-
connected disabilities.  While the veteran has disputed the 
ratings assigned for her migraine headaches, residuals of a 
nasal fracture, and urinary tract infections, for the reasons 
explained above the Board found that a rating in excess of 50 
percent for her migraine headaches, a rating in excess of 10 
percent for her residuals of a nasal fracture, and a 
compensable rating for her urinary tract infections are not 
warranted.  And, as to her hypertension rated as 10 percent 
disabling and residuals of a fractured 11th rib rated as 
noncompensable, the veteran has not disputed the assignment 
of the schedular ratings.  There is nothing in the record to 
suggest that the veteran cannot secure and follow gainful 
employment due to her service-connected disabilities other 
than her own assertions.  In fact, VA examiners as to four 
out of five of her service-connected disabilities have opined 
that these disabilities do not prevent her from securing and 
following gainful employment if she is motivated to work.  As 
to the fifth disability, the nasal fracture, the record does 
not include a medical opinion indicating that it prevents her 
from working. 

In summary, while the veteran appears to have various medical 
problems which have contributed to her unemployment, 
including nonservice-connected disabilities, the evidence 
simply does not rise to the level of showing that her 
service-connected disabilities acting alone restrict her 
ability to perform gainful activity.  Therefore, the 
veteran's application for a TDIU is denied.  In reaching this 
conclusion, the Board has not overlooked the statements and 
testimony by the veteran and her representative regarding her 
unemployability and the Board certainly recognizes that the 
veteran is competent to report on what she sees and feels.  
Nonetheless, because an opinion as to whether a service-
connected disability renders the veteran unemployable is one 
requiring medical expertise that neither the claimant nor her 
representative have been shown to possess, the Board finds 
these statements less credible than the body of medical 
evidence included in the extensive claims files created over 
the years.


ORDER

The application to reopen a claim of entitlement to service 
connection for a hiatal hernia with reflux and gastritis is 
denied. 

The application to reopen a claim of entitlement to service 
connection for PTSD is denied. 

Service connection for bilateral knee disabilities is denied.

A rating in excess of 50 percent for migraine headaches is 
denied. 

A compensable rating for residuals of a nasal fracture for 
the period prior to July 13, 2006, and a rating in excess of 
10 percent for residuals of a nasal fracture for the period 
after July 13, 2006, is denied. 

A compensable rating for urinary tract infections is denied.

A total rating based on individual unemployability is denied.




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


